DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
In reference to claim 20
The broadest reasonable interpretation of a claim drawn to a "computer storage medium" typically covers non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term "computer storage medium", particularly when the specification is silent. In the instant case, the specification fails to define the term "computer storage medium". Therefore, the broadest reasonable interpretation of the term "computer storage medium" includes transitory propagating signals per se. Hence, claim 20 is rejected as being directed to non-statutory subject matter, i.e. transitory propagating signals per se.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2004/0192275).
-		In reference to claim 1, 20
Kim teaches a data transmission method and a computer storage medium (par. 0063), comprising: 
receiving, by a first terminal (e.g. reception terminal Fig. 3A par. 0035), a first message (e.g. packet; par. 0036) sent by a second terminal (e.g. transmission terminal Fig. 3A par. 0036), wherein a target terminal of the first message is a third terminal (e.g. destination terminal; par. 0036-0037); and 
determining, by the first terminal, whether to relay a first message to the third terminal according to indication information (par. 0036-0037).

-		In reference to claim 2
Kim teaches a terminal device (e.g. reception terminal Fig. 3A par. 0035), comprising: a memory (Fig. 7, par. 0059, 0063), a processor (Fig. 7, par. 0059, 0063), wherein the memory is configured to store instructions, and the processor is configured to execute instructions stored in the memory to execute the following steps: 
receiving a first message (e.g. packet; par. 0036) sent by a second terminal (e.g. transmission terminal Fig. 3A par. 0036), wherein a target terminal of the first message is a third terminal (e.g. destination terminal; par. 0036-0037); and determining whether to relay the first message to the third terminal according to indication information (par. 0036-0037).

-		In reference to claim 3
Kim teaches the indication information is used to indicate geographic location information; wherein the geographic location information comprises at least one of geographic location information of the terminal device, geographic location information of the second terminal, and geographic location information of the third terminal (e.g. destination/final destination/source coordinate position; par. 0036-0037, 0047-0048).


Kim teaches wherein the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the geographic location information of the terminal device meets a first geographic location condition; or determining not to relay the first message to the third terminal, if the geographic location information of the terminal device does not meet the first geographic location condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the geographic location information of the second terminal meets a second geographic location condition; or determining not to relay the first message to the third terminal, if the geographic location information of the second terminal does not meet the second geographic location condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the geographic location information of the third terminal meets a third geographic location condition; or determining not to relay the first message to the third terminal, if the geographic location information of the third terminal does not meet the third geographic location condition. (e.g. determining to relay the message or not relay the message to the destination terminal based on whether geographic location information of the destination meet coverage area condition; see Fig 3A; par. 0036-0037, 0047-0048)

-		In reference to claim 5
e.g. coverage area  condition configured on the relay terminal device par. 0035-0037, 0047-0048).

-		In reference to claim 6
Kim teaches wherein the geographic location information is absolute geographic location information or relative geographic location information. (par. 0022,  0035-0037, 0047-0048)

-		In reference to claim 7
Kim teaches wherein the indication information is further used to indicate at least one of the following: information of a relay terminal set, information of a sending terminal set, and information of a receiving terminal set (e.g. group code of destination terminals; see Fig. 4 par. 0048); where, the relay terminal set is used to indicate a set of terminal devices capable of performing relay transmission on a received message, the sending terminal set is used to indicate a set of terminal devices that a message sent therefrom requires relay transmission, and the receiving terminal set is used to indicate a set of terminal devices that need to receive a message by means of relay transmission (e.g. group code indicates set of destination terminals; see Fig. 4 par. 0048).

-		In reference to claim 8
e.g. determining whether or not to relay the first message to the terminal based on whether the terminal belongs to the group of terminals corresponding to the group code; see Fig. 3A, par. 0048, 0036-0037).

-		In reference to claim 9
Kim teaches wherein the information of the relay terminal set, the information of the sending terminal set, and the information of the receiving terminal set are configured by a network device, or configured by the second terminal (e.g. destination group code configured by initial sender terminal of the message; par. 0035-0037, 0047-0048).; wherein the information of the relay terminal set, the information of the sending terminal e.g. group code of destination terminals;; par. 0035-0037, 0047-0048)

-		In reference to claim 14
Kim teaches wherein the indication information is further used to indicate a set of specific resource pools (e.g. unique codes; par. 0035-0037, 0047-0048).

-		In reference to claim 15
Kim teaches wherein the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if a sending resource pool of the first message belongs to the set of specific resource pools; or determining not to relay the first message to the third terminal, if the sending resource pool of the first message does not belong to the set of specific resource pools. (e.g. relay packet to terminal(s) if destination unique code of message belongs to unique code of the terminal(s) and not relaying packet to terminal(s) if destination unique code does not belong to unique code of the terminal(s); par. 0035-0037, 0047-0048).

-		In reference to claim 16
Kim teaches wherein the indication information is further used to indicate a relay direction of a message (e.g. source/destination information indicates relay direction; par. 0035-0037, 0047-0048).


Kim teaches the indication information is further used to indicate a maximum number of times of relay transmission (e.g. TTL; par. 0026, 0048) , and the processor is further configured to execute the instructions stored in the memory to execute the following step: stopping relaying the first message to the third terminal, when the number of times of relaying the first message reaches the maximum number of times (e.g. stop relaying when TTL equal 0; par. 0026, 0048); wherein after the first message is received by the terminal device, the maximum number of times of relay transmission indicated by the indication information comprised in the first message is increased by one or decreased by one, and the modified first message is relayed to the third terminal (e.g. TTL decreased by 1; par. 0026, 0048).

-		In reference to claim 18
Kim teaches wherein the processor is further configured to execute the instructions stored in the memory to execute the following step: receiving the indication information sent by a network device; or receiving the indication information sent by the second terminal (e.g. receiving indication information from transmitting terminal; par. 0035-0037).

-		In reference to claim 19
Kim teaches wherein the indication information is sent by the second terminal through a physical layer message, a media access control (MAC) message, a radio link control (RLC) message, a packet data convergence protocol (PDCP) message, an e.g. PHY/MAC message; par. 0035-0037, par. 0047-0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2004/0192275) in view of Horiuchi et al. (US 2009/0017814).
-		In reference to claim 10-13
Kim teaches a system and method that covers substantially all limitations of the parent claim.
Kim does not teach wherein the indication information is further used to indicate signal quality information; wherein the signal quality information comprises at least one of quality information of signal between the terminal device and the second terminal and quality information of signal between the terminal device and the third terminal wherein 
Horiuchi et al. teaches indication information (e.g. pilot of data signal; par. 0067) is further used to indicate signal quality information (par. 0067); wherein the signal quality information comprises at least one of quality information of signal between a terminal device and a second terminal (e.g. quality information of signal between relay station and mobile station; par. 0067, 0058) and quality information of signal between the terminal device and the third terminal wherein the processor (e.g. processor, par. 0125) is further configured to execute the instructions stored in a memory to execute the following steps: determining to relay a first message to a third terminal (e.g. station 30; par. 0067) , if the quality of signal between the terminal device and the second terminal meets a first signal quality condition (e.g. relay signal if reception quality is higher than threshold T1; par. 0067); or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the second terminal does not meet the first signal quality condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal meets a second signal quality condition; or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal does not meet the second signal quality condition wherein the first signal quality condition is a first signal quality threshold (e.g. threshold T1; par. 0067);  and the second signal quality condition is a second signal quality threshold wherein the first signal quality condition and the second signal quality condition are configured by a network device or pre-configured on the terminal device (e.g. threshold T1 pre-configured on the relay before determining if the quality of signal between the relay and the station meets a first signal quality; par. 0067).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include wherein the indication information is further used to indicate signal quality information; wherein the signal quality information comprises at least one of quality information of signal between the terminal device and the second terminal and quality information of signal between the terminal device and the third terminal wherein the processor is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2010/0022184 teaches Fig. 10 relay node 106 may receive 1006 a signal from either the UE 104 or the base station 102. The relay node 106 may determine 1008 whether the channel quality characteristics for the received signal are above the threshold 218. If the channel quality characteristics for the received signal are not above the threshold 218, the relay node 106 may send 1010 the received signal to the intended recipient. If the channel quality characteristics for the received signal are above the threshold 218, the relay node 106 may not send 1012 the received signal to the intended recipient.
US 2009/0047898 teaches the channel quality between relay and station is estimated, and a determination criterion, which is used to determine whether to relay communication based on the estimated channel quality (ST1020).
US 2009/0279553 teaches judgment process is performed by a relay node which receives the primary message, to judge whether the relay node is positioned closest to a secondary path.
US 2008/0096545 teaches at step 210 the cell receives a TDMA message over a free RF channel, in route to destination D. At step 220 the cell determines whether D is within its limited range. If so, then at step 230 the cell relays the message to its final destination, D, via TDMA. Otherwise, if D is not within range of the cell, then at step 240 the cell identifies active receiver/transmitter cells that are within its limited range.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466